CATES, Judge.
Prater was indicted and convicted of falsely pretending to Paul Brown with intent to defraud that he owned an inventor’s patent, etc. The trial judge fixed his. punishment at three years imprisonment.
The State over objection which was overruled, introduced an uncertified copy of letters patent. The heading noted Prater as “assignor to P. A. B. B. Incorporated,, Meridian, Miss.”
In its uncertified form this document was hearsay. Code 1940, T. 7, § 432. provides in pertinent part:
“As an additional or alternative mode of proof, the following documents may be proven as follows: * * *
*79“9. Documents in the departments of the United States government, by the certificate of the legal custodian there-of."
The admission of this document was prejudicial and requires a reversal of the judgment of conviction. We forego consideration of how the State can prove as of the period November 11-December 2, 1964 (the span of time covered by Brown’s payments to Prater) that the letters patent (if certified) were still under assignment to a person other than Prater.
The judgment of the Circuit Court is reversed and the cause is there remanded for a new trial.
Reversed and remanded.